Citation Nr: 1704380	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  11-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to allergic rhinitis or sinusitis.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and post-traumatic stress disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

6.  Whether new and material evidence has been received to reopen the claim for service connection for a right shoulder disorder.

7.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served in the Navy Reserve and had a period of active duty for training (ACDUTRA) from March to November 1990.  He separated from the Reserve in September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from June 2010, November 2012, February 2013, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified before the undersigned during a Central Office hearing in Washington, DC.  A transcript of this hearing is of record.

It was agreed at the hearing to keep the case open for 30 days to allow the Veteran time to submit additional evidence is support of his claims. 

The issues of service connection for an acquired psychiatric disorder, hypertension, right shoulder disorder, and obstructive sleep apnea, and a higher rating for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has not presented credible evidence of a left knee disorder during his ACDUTRA; and, the preponderance of the evidence fails to establish that his currently diagnosed left knee arthritis manifested in service, within a year of service discharge in service, or is otherwise etiologically related to service.

2.  BPH did not manifest until many years after service and is not shown to be related to service to include the Veteran's report of exposure to contaminated drinking water.

3.  The Veteran did not timely perfect an appeal of a November 1993 rating decision that denied service connection or a right shoulder disorder.

4.  Evidence associated with the claims file since the November 1993 rating decision is not cumulative of evidence previously considered, and by itself or when considered with the previous evidence of record relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for BPH have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  A November 1993 rating decision denying the claim for service connection for a right shoulder disorder is final.  3 8 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1103 (2016).

4.  The criteria for reopening the claim of entitlement to service connection for BPH have been met, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  With regard to the petition to reopen the previously denied claim for service connection for a right shoulder disorder, this petition has been granted.  Any error related to the duties to notify and assist is moot for this issue.

Regarding the other issues decided herein, the duty to notify has been met.  See February 2011, August 2012, June 2013, and February 2014 VCAA correspondence, October 2016 Central Office Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has also been met.  Service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained.

When determining whether a VA examination and medical opinion are required under 38 U.S.C.A. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).  This, however, does not mean that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

VA examination with respect to the left knee and BPH claims have not been conducted.  Such examination are not found to be needed.  As discussed in further detail below, there is no probative evidence of a left knee disorder or BHP in service or for decades after service, and no credible evidence of a nexus to service.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.



II. Legal Criteria and Analysis

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6 (c)(1) (2016).  

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309. 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless those periods are also active service periods.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status).  

However, the Court held in Hill v. McDonald, 28 Vet. App. 243 (2016) that "once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA."  The Court distinguished Hill from prior cases in which it had held that the presumption of aggravation was not applicable to a claim based on a period of ACDUTRA.  The Court noted that the veterans in those cases sought benefits only for a single disability based on the specified period of ACDUTRA, in contrast to the Appellant's claims for multiple disabilities incurred during one period of ACDUTRA, and where service connection had already been granted for one disability incurred during the ACDUTRA at issue.   See, e.g., Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  

The Veteran is service connected for sinusitis and rhinitis stemming from his period of ACDUTRA from March to November 1990.  He thereby enjoys veterans status for any disability arising from this period of service.  In that regard, he claims his BPH and left knee disability are related to that period of service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Left Knee

The Veteran contends that his left knee disorder is related to service.

In October 2016, he testified that he had a lot of problems doing marches while wearing boots during service.  He tried not to complain because he would have been seen as weak and so he ignored it as he did his shoulder.  See page 7 of Hearing Testimony. 

Service treatment records during his period of ACDUTRA are silent for any complaints, findings, or diagnosis of a left knee disorder.  See STR - Medical.   

An annual medical history report in January 1991 is the first indication the Veteran was having knee problems.  It notes that he had a painful left knee joint, no change.  It was not considered disabling.  See pages 87 and 88 of STR - Medical.  His physical examination at this time, however, was normal.  See pages 99 and 100 of STR - Medical.  A subsequent medical history report in July 1991 shows he made no complaints about his left knee.  See pages 95 and 96 of STR - Medical.  A July 1991 Annual Certificate of Physical Condition shows that the only problem he reported was with his right shoulder, there was no mention of his knee.  See page 39 of STR - Medical.  

Despite there being private medical records dating back to 2002, none of them reflect any treatment for the Veteran's left knee.  See Medical Treatment Record - Non-Government Facility received September 2012.  A December 2010 VA treatment record contains the earliest complaints of knee pain, but with no objective findings.  See pages 2 and 3 of Medical Treatment record - Government Facility received January 2011.

In February 2011, he also complained of knee pain.  An examination revealed giving way and he was given a knee brace.  See page 37 of Medical Treatment record - Government Facility received April 2011.  

A July 2011 VA treatment record shows he reported a history of left knee pain since military service.  See page 455 of Medical Treatment record - Government Facility received August 2016.  X-rays did not reveal any evidence of arthritis, only bone spurs were found.  See page 450 of Medical Treatment record - Government Facility received August 2016.

January 2016 X-rays revealed minimal joint space loss due to arthritis.  See page 81 of Medical Treatment record - Government Facility received August 2016.

In response to the Veteran's request for a nexus opinion, Dr. C. S reviewed the medical records provided to her, but she was unable to offer an opinion.  She stated that there was only one mention of knee pain during service, which was in July 1991, and that this was not enough to determine whether he was treated for knee problems during his military service.  See Medical Treatment record - Government Facility received September 2015.

In the present case, there is no evidence of knee problems during the Veteran's period of ACDUTRA.  Although he is competent to report that he had knee problems but did not seek treatment out of fear that he would appear weak, the Board does not find his testimony to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider many factors such as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

When the Veteran's statements are viewed in the context of the other evidence of record they are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran testified that he did not seek treatment for his knee and he ignored it as he did his right shoulder.  However, service treatment records shows that he sought treatment for his shoulder on multiple occasions as he did for other medical issues during his ACDUTRA.  During his eight months of ACDUTRA he was seen over a dozen times for complaints related to his service connected sinus disability and nearly for right shoulder complaints.  He was seen in total at least 16 times.  Thus, his reported aversion to seeking treatment for medical problems is not consistent with his treatment records.  Since the evidence is not both competent and credible, it is also not probative.

Since the Veteran's ACDUTRA is considered active duty by virtue of the fact that he has service-connected disabilities stemming from this period of service, the presumption of service connection may be applied, if warranted.

The Veteran currently has a diagnosis of left knee arthritis and as a chronic disease it may be granted service connection on a presumptive basis under 38 C.F.R. § 38 C.F.R. § 3.309 if manifested to a compensable degree within 1 year of separation from service.  The presumption does not apply in the Veteran's case because there was no X-ray evidence of arthritis until January 2016.  Notably, earlier X-rays in 2011 were negative for arthritis.

The Board is aware that a couple of months after ACDUTRA the Veteran reported having left knee pain, but there is no evidence of chronicity or continuity of symptoms since another examination six months later show no knee complaints the record is silent for any further complaints until 2010.

The notable absence of any lay or medical evidence for 20 years after service weighs against a finding that the Veteran's current left knee arthritis was present in service, immediately after service, or is otherwise related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (Board may consider "evidence of a prolonged period without medical complaint, among other factors").

There is also no probative medical evidence in favor of the claim. 

In light of the evidence as a whole, the Board finds there is no probative evidence of a left knee problem in service or of nexus evidence linking the current disorder to service.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  Under the circumstances, a preponderance of the evidence is against the claim and service connection for a left knee disorder is denied.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.

BPH

The Veteran contends that his prostate disorder is related to exposure to contaminated NTC San Diego, CA drinking water in 1990.

The Veteran's Certificate of Release shows that he was assigned to NCTC Port Hueneme, CA for his ACDUTRA. 

The Veteran's service treatment records are silent for any complaints or findings of a prostate disorder.  See STR - Medical.

VA treatment records first indicate BPH in January 2014.  See pages 384-388 of Medical Treatment record - Government Facility received June 2014.

Dr. R. P, the Veteran's primary care physician, provided a statement in February 2014 that notes the Veteran's current diagnosis of BPH.  He reports that the Veteran served in an area that exposed him to a contaminated water supply and that health care problems associated with such exposure includes prostate cancer.  He further notes that the Veteran only has BPH at this time, and that he will be monitored for the possible development of prostate cancer due to exposure to contaminated water.  See Medical Treatment record - Government Facility received August 2016.

Included with the physician's statement is literature on the health effects linked with TCE, PCE, and VC exposure.  The articles notes that not everyone exposed to these chemicals with develop medical problems.  The only prostate disorder listed as associated with any of these chemicals is cancer.  

Based on the available records, there is no probative evidence that the Veteran's BPH is related to his period of ACDUTRA.  There was no evidence of the disorder in service, and it is not shown to have manifested until many years after he separated from service.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (The Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.).  There is also no medical evidence suggesting a nexus between the claimed disorder and the Veteran's military service.

As for his assertion that it is related to contaminated drinking water in service, his physician submitted an opinion to the effect that there is no relationship between the current BHP and contaminated water.  The only prostate disorder associated with contaminants is cancer, which the Veteran does not have.

Consideration has been given to the statements from the Veteran that his BPH is related to contaminated drinking water in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing a nexus between the claimed disability and service, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  BPH is not the type of disorder that is readily amenable to mere lay probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).

In light of the evidence, a preponderance of the evidence is against the claim, so the claim must be denied.  There is no reasonable doubt to resolve in the Veteran's favor.  See Gilbert, supra.

B.  Petition to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet. App. 27 (1996).

A November 1993 rating decision denied the Veteran's initial claim for service connection for a right shoulder disorder on the basis that it was a pre-existing injury that was not aggravated during his military service.  See Rating Decision - Narrative received November 1993.

Evidence received since the November 1993 decision includes a favorable February 2011 medical opinion from Dr. T. F.  After evaluating the Veteran and reviewing some of his records, the physician opined that the current right shoulder disorder is more likely related to an initial injury while serving in the military in 1990.  See page 13 of Medical Treatment Record - Non-Government Facility received February 2011.

Dr. J. J also provided an opinion that links the Veteran's shoulder disorder to service.  In a statement received in April 2011, the physician wrote that some of the Veteran's records were reviewed and in his opinion it was highly probably that the Veteran's current shoulder problem was related to an initial injury in service in 1990.  See page 1 of Medical Treatment Record - Non-Government Facility received February 2011.

These two medical opinions are new evidence that was not previously considered in November 1993.  This favorable nexus evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  The credibility of these medical opinions is presumed for the purpose of reopening the claim.  

Accordingly, the requirements for reopening the claim are met.


ORDER

Service connection for a left knee disorder is denied.

Service connection for BPH is denied.

The petition to reopen the claim for service connection for a right shoulder disorder is granted.


REMAND

Obstructive Sleep Apnea

The Veteran contends his obstructive sleep apnea is secondary to his sinus disability. 

The Veteran has a diagnosis of obstructive sleep apnea and an opinion was obtained in July 2014 to determine its etiology.  The opinion, however, is inadequate since it only addresses one of two components associated with secondary service connection claims.  The physician essentially opined that the Veteran's obstructive sleep apnea was not caused by sinusitis/allergic rhinitis.  Although he noted that allergic rhinitis and sinusitis are inflammatory conditions that change airway flow patterns, he offered no opinion as to whether these disabilities aggravate the Veteran's obstructive sleep apnea.  See C&P Exam received July 2014.  Notably, several treatment records note that the Veteran frequently did not use his CPAP machine when he had significant nasal congestion.  See pages 34, 36, 148, and 400 of CAPRI records received in January 2017.  Consequently, a supplemental opinion is needed to address aggravation.

Psychiatric Disorder

The evidence of record indicates that the Veteran has an acquired psychiatric disorder that is caused in part by pain associated with his right shoulder disorder.  See Medical Treatment record - Government Facility received August 2012.  As a result, this issue is inextricably intertwined with the outcome of the service connection claim for the right shoulder disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A decision on this issue must be deferred until the right shoulder claim is decided.

Hypertension

The Veteran contends that his hypertension is related to service.  

His service treatment records contain evidence of elevated blood pressure readings and there is post-service evidence of a diagnosis.  There are conflicting medical opinions as to the etiology and onset of his hypertension, but they are inadequate because not all of the relevant evidence was considered.  Consequently, another opinion is needed.

There are no post-service medical records prior to 2002, but the evidence indicates that the Veteran worked as a deputy sheriff for many years beginning in 1992.  If there are any physical examinations associated with this employment, then they should be obtained.

Right Shoulder Disorder

Although the record now contains favorable medical opinions that link the Veteran's current right shoulder disorder to service, additional development is needed prior to adjudicating the claim on the merits.  

The private medical opinions are favorable, but nothing in these physicians' statements suggests they were aware the Veteran reported having right shoulder problems prior to entering service.  Since their knowledge of the Veteran's medical history did not include relevant evidence, it is unclear if and how a more complete understanding of the Veteran's medical history would impact their opinions.  Consequently, these opinions are inadequate to grant the claim.

Also of record is a January 2011 VA examination opinion that the Veteran had a preexisting right shoulder disorder that was not aggravated by service.  See VA Examination received January 2011.  The Board notes that there are deficiencies in this opinion as well.  In this regard, the VA examiner did not adequately comply with the examination request.  The clinician was instructed to opine whether the Veteran had a chronic right shoulder disorder that pre-existed service.  Instead of offering an opinion, she stated that it had already been established that there was a right shoulder condition prior to service.  The Board observes that a pre-existing disorder had been established there would have been no need to seek an opinion.  

Furthermore, the clinician appears to differentiate the pre-service disorder from the Veteran's current right shoulder disorder since she attributes the right shoulder bursitis to the Veteran's post-service employment.  This contradicts her earlier assumption that the Veteran had a pre-existing shoulder disorder since the pre-service disorder was also noted to be bursitis.  It is unclear how bursitis could have pre-existed service and manifested in service, yet also be caused by post-service employment.   Thus, the unfavorable opinion is also inadequate.  In order to resolve this issue, the matter must be remanded for another opinion.

Allergic Rhinitis

The Veteran contends his allergic rhinitis warrants a rating in excess of 10 percent.  In connection with a claim the Veteran recently filed, the RO has requested current treatment records from the Veteran's private allergist.  Since these records have not yet been associated with the claims file and may contain evidence relevant to the current appeal for a higher rating, the matter must be remanded to consider these new records.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he had any physical examinations associated with his employment as a deputy sheriff and provide him with the necessary releases to complete in order to obtain these records.

2. Then make the Veteran's electronic claims file available to an appropriate clinician for the purpose of providing nexus opinions.  A notation that the records were reviewed should be included in the report.  If the clinician finds an examination is necessary, then one should be scheduled.

a) Based on a review of the record, to include any physical examination associated with the Veteran's employment as a deputy sheriff with consideration to the Veteran's contentions, address the following:

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension had its onset during his service from March to November 1990?

* If not, is it at least as likely as not that his hypertension manifested to a compensable with 1 year of completion of his active service in November 1990 or is it otherwise related to his service?


b) In forming these opinions and providing supporting rationale, the clinician's attention is directed to the following records that must be considered:

* A service treatment record on the morning of September 5, 1990 shows the Veteran went to sick call for complaints of an earache, sinus congestion, and a headache.  His blood pressure reading was 124/72.  He was prescribed Entex.  See page 23 of STR - Medical.  Later that day in the afternoon he was seen at the screening clinic for severe headaches.  An initial blood pressure reading was 140/96.  Fifteen minutes later his blood pressure was 142/98; the impression was hypertension of unknown etiology with no history of hypertension.  See page 79 of STR - Medical.  

* A September 6, 1990 service treatment record indicates the Veteran's blood pressure had been a little elevated the night before, and that it was currently 120/86.  He was informed that his hypertension was due to his Entex medication, which he reported last taking 18 hours earlier.  The plan was to discontinue the medication.  See page 28 of STR - Medical.  


* An annual examination in January 1991 revealed elevated blood pressure readings of 152/100 and 130/96; his blood pressure was noted to be elevated.  See page 88 of STR - Medical.

* A July 1991 annual certificate of physical condition reveals a blood pressure reading of 132/100, a repeat blood pressure reading was not taken.

* A January 2002 post-service treatment record shows the Veteran had a history of hypertension and that it was well controlled.  See page 23 of Medical Treatment Record - Non-Government Facility received March 2011.

c) An adequate explanation of the rationale is needed for each opinion, citing to supporting factual data and medical evidence as deemed appropriate.  

d) If an opinion cannot be provided without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Make the Veteran's electronic claims file available to an appropriate clinician for the purpose of providing a nexus opinion.  A notation that the records were reviewed should be included in the report.  If the clinician finds an examination is necessary, then one should be scheduled.

a) Based on a review of the record consideration to the Veteran's contentions, address the following:

* Is it at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea was aggravated by his sinusitis or allergic rhinitis?

b) An adequate explanation of the rationale is needed, citing to supporting factual data and medical evidence as deemed appropriate.  The clinician is advised that the Veteran is competent to report symptoms such, and that his reports must be considered in formulating the requested opinion. 

c) If an opinion cannot be provided without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Make the Veteran's electronic claims file available to an appropriate clinician for the purpose of providing a nexus opinion.  A notation that the records were reviewed should be included in the report.  If the clinician finds an examination is necessary, then one should be scheduled.

a) Based on a review of the record consideration to the Veteran's contentions, address the following:

Identify each current right shoulder disorder, to include rotator cuff impingement, rotator cuff tendinopathy, and bursitis.

* From a medical standpoint, is there irrefutable evidence that the Veteran had a chronic right shoulder disorder that pre-existed his service?

* If so, is there irrefutable evidence that the pre-existing right shoulder disorder was not aggravated beyond the natural progression of the disorder due to any event of his service from March to November 1990?

* If the right shoulder disorder did not pre-exist service, did any current right shoulder disorder  at least as likely as not have its onset during service or is it otherwise related to service?

b) In forming these opinions and providing supporting rationale, the clinician's attention is directed to the following records:

* The Veteran's enlistment examination in March 1990 revealed no abnormality in the upper extremities or musculoskeletal system and the associated Report of Medical History is also silent for any shoulder complaints.  See pages 69 to 72 of STR - Medical.

* In June 1990, the Veteran reported having a one week history of shoulder pain involving no specific trauma.  He reported he was seen in May 1989 for the same complaint and was diagnosed with having an inflammatory shoulder due to occupational positions.   The service treatment record contained a current assessment of tendonitis bursitis or overuse syndrome.  See pages 14, 64, and 73 of STR - Medical.

* He again complained of right shoulder pain in July 1990.  See page 76 of STR - Medical.  

* October 1990 service treatment records also note complaints of right shoulder pain, which he indicated had been present for four months.  X-rays of the shoulder were normal and the impression was tendonitis/rotator cuff strain and bursitis.  See pages 79, 81, and 98 of STR - Medical.

* An annual service examination in January 1991 notes right shoulder tenderness and contains the diagnoses of right shoulder bursitis and right shoulder impingement; the associated medical history report notes right shoulder bursitis.  See pages 86 to 90 of STR - Medical.  

* A February 1991 service consultation report notes an eight month history of right shoulder pain that started in boot camp.  See page 92 of STR - Medical.

* A January 1991 letter from Dr. L. S, a private physician, states the Veteran was his patient and sustained a right shoulder injury in June 1990.  His current diagnosis was traumatic impingement syndrome of the right shoulder along with a rotator cuff tear.  See page 99 of STR - Medical.

* A July 1991 annual certificate from service shows he complained of right shoulder problems.  See page  of STR - Medical.  

* 
c) An adequate explanation of the rationale is needed, citing to supporting factual data and medical evidence as deemed appropriate.  The clinician is advised that the Veteran is competent to report symptoms such, and that his reports must be considered in formulating the requested opinion. 

d) If an opinion cannot be provided without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5)  Upon satisfactory completion of the above development, readjudicate remaining claims on appeal for service connection and an increased rating for allergic rhinitis taking into consideration all additional evidence received.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


